Case 1:19-cV-02142-RI\/|B-BCI\/| Document 26 Filed 03/13/19 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEK SECURITIES CORPORATION and
ROX SYSTEMS, INC., '

Case No.: l9-CV-02142(RMB/BCM)
Plaintiffs,

- against -

NICOLAS LOUIS, JONATHAN FOWLER,
VOLANT HOLDING, LLC d/b/a VOLANT
TRADING, VOLANT TRADING, LLC,
VOLANT LIQUIDITY, LLC, AND
VOLANT EXECUTION, LLC.

Defendants.

 

 

DECLARATION OF NICOLAS LOUIS
IN OPPOSITION TO PRELIMlNARY INJUNCTION AND TEMPORARY
RESTRAINING ORDER

I, NICOLAS LOUIS, under penalty of perjury, declare and affirm as folloWs:

l. l am the former President of plaintiff Lek Securities Corp. (“Lek”), I am currently
employed by defendant Volant EXecution, LLC (though suspended by Court Order)
and a defendant in the above matter in my individual capacity.

2. I arn the primary source of income in my family. My Wife teaches Child Welfare at
Hunter College, Silberman School of Social Work. We have three young children
together

3. I hold a Master of Sciences from Ecole National des Ponts et Chaussees, a French

engineering school, With a maj or in Finance.

4. I make this declaration based upon personal knowledge, and otherwise on

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 26 Filed 03/13/19 Page 2 of 11

information and belief, to place certain facts before the Court for its consideration

5. Lek Securities is a small broker-dealer that provides its customers with ability to
route orders to the various U.S. exchanges for execution Lek Securities is also an
agent broker-dealer providing clearing and safekeeping services across a broad
range of asset classes. Lek Securities does not engage in any proprietary trading

6. Lek is a member of the Depository Trust and Clearing Corp. (“DTCC”), the
National Securities Clearing Corporation (“NSCC”) and the Option Clearing
Corporation (“GCC”).

7. These clearing agencies offer extensive documentation on clearing For example,
DTCC has a dedicated website www.dtccleaming.com available for its participants

8. The DTCC's website provides a number of materials for participants in the clearing
market. Their website explains: “DTCC Learning offers a growing library of more
than 4,500 learning assets, which are available to all DTCC clients at no charge
Customized learning programs can be tailored specifically to client’s requests for a
fee upon request. The information is presented largely so clients can learn at their
own pace, including new user toolkits; step-by-step “how to’s”; industry and product
webinars led by experts; detailed product documentation; and simulations that walk
users through highly complex transactions to completion http://www.dtcc.com/dtcc-
connection/articles/ZOI9/february/27/dtcc-learning-helping-clients-optimiZe-dtcc-
services-every-day.

9. These clearing Agencies have an interest in educating their members and potential
new members. As “systemically important financial markets utilities”(SIFMU), they
are required to monitor and manage the risk of the system. More institutions able to

clear means less risk for the System.

 

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 26 Filed 03/13/19 Page 3 of 11

Fowler and I are Hired by Plainti]j‘s with Broad Restrictive Covenants as Mandatoljy
Conditions to Employment

lO.

ll.

12.

13.

l4.

I started to work for Lek Securities in April 2004 as a Vice President of Operations.
I grew with the firm and learned about the business of trade execution and clearing,
among other things

As a condition of my employment, I was required to execute broad covenants
against post-employment competition

In 2012, Samuel Lek promoted me to the position of President of Lek Securities I
was to oversee the day-to-day operations while Samuel Lek was in charge of
compliance and interactions with the regulators

During that time, I became a Jack-of-all-Trades at Lek. My day-to-day
responsibilities included, among other things, trade clearance, trade settlement, trade
support, risk and financial operations, development of new technology, interacting
with customers

Over the years, I developed a close personal relationship with the company’s Chief
Executive Officer (and main owner), Samuel Lek. He came to my wedding in Paris
in 2009, we shared taxis home most nights after work, l often spent weekends with

my family at his home in the Hamptons. We became very close friends

March 201 7 - SEC Enforcement Action against Lek Leads to Loss of Business and
Attrition - I Consider Next Steps

15.

16.

Lek received substantial regulatory scrutiny, but until March 2017, I considered such
scrutiny, which largely came from FINRA, a regular part of Lek’s business, and did
not believe such scrutiny had any impact on the firm’s reputation or business

On March l(), 2017, the Securities and Exchange Commission commenced a civil

enforcement action alleging that Lek Securities and Samuel Lek aided and abetted

 

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 26 Filed 03/13/19 Page 4 of 11

l7.

18.

manipulative trading schemes by one of Lek Securities' customers, Ukraine-based
trading firm Avalon FA Ltd, Avalon's owner Nathan Fayyer, and its alleged
undisclosed control person, Sergey Pustelnik.

Lek denied the allegations, and has been vigorously defending the case. However,
in the year that followed the SEC complaint, Lek’s business has suffered to an
extent. A few counterparties stopped doing business with Lek, some customers left.
It became very difficult to bring new accounts My day to day job became mostly
about dealing with lawyers and regulators I strongly believed the firm WaS
struggling and that it would get worse over time,

lt was in this environment of uncertainty that I began to consider new opportunities
around late 2017. Eventually, l obtained counsel to advise me on, among other

things, the enforceability of my restrictive covenants

Spring 2018 - Louis Works with Peter Solano to T est Microsoft’s Azure Cloud-Based
Product

19.

20.

Around April 2018, I became interested in whether in the capabilities of a new
cloud-based Microsoft product, Azure, could be leveraged for Lek. Lek’s operations
Were/are heavily reliant on old databases, and I thought it possible that Lek could
use Azure to efficiently update, expand and improve its database-driven capabilities
Around April 2018, l set up a basic Azure account, using my Lek-issued email,
nicolas@leksecuritiescom, as credentials Because the credentials were based on
my Lek-issued email, Lek controlled the Azure account, not me. The basic trial
allowed me to spend $200 in free Microsoft credit. l notified Peter Solano, the Chief
Information Security Officer immediately. We agreed that I would test this Azure
account until he Was able to establish a new subscription under ROX Systems. The

$200 free credit were exhausted very quickly from my playing around with the

 

 

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 26 Filed 03/13/19 Page 5 of 11

21.

22.

23.

24.

25.

product to see how it worked.

In order to open a new subscription with Azure, a Credit Card is required Lek
Securities Credit card Was used to open the nicolas@leksecurities.com subscription
The subscription was however never converted into a “pay-as-you-go” subscription
and no fee were ever incurred as a result of this account. That account expired in
May 2018.

In May 2018, Pete Solano created a ROX Systems MSDN Azure account and shared
access with me again under nicolas@leksecurities.com.

Around the same time, Pete Solano shared with me that he Was working on a side
business and that he could use some help on the technology. His business was a
subscription service that allows users to use past performance data to predict the
outcome of upcoming horse races l offered to help immediately and explained that
it would be a great pet project for me to learn about the Azure technology His
business is called 2Minutes2Post.

On May 18, 2018, Pete Solano shared the Azure account of his side business
“2minutes2Post” with me under coachnicoOO@gmail.com. Most of the time I spent
playing with Azure was related to Pete Solano’s project: migrating the horse-racing
business data to Azure.

lt is unclear which Azure accounts are referred to in the March 7, 2019 Declaration
of Peter Solano. However, I never moved any data obtained from Lek or any of

Lek's confidential information into any account n_o_t controlled by Lek.

B. Riley’s aniness

26.

In the late spring of 201 8, Fowler and I entered discussions to take new positions at

B. Riley Corp. (“B. Riley”). B. Riley is an investment bank that owned and

 

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 26 Filed 03/13/19 Page 6 of 11

operated a substantial broker-dealer business but did not have the capability to clear
trades B. Riley relied on third-party clearing agents, and spent millions of dollars
each year for their services For a time, B. Riley engaged in discussions with Lek
regarding a potential acquisition of Lek, but Lek had no interest in the deal being

discussed

Late Spring-Summer 2018 -Fowler and I Explore Roles at B. Riley, Obtain Offer and
Provide Notice of Resignation to Lek Amid Wave of Attrition

27.

28.

29.

30.

31.

32.

33.

After Lek’s negotiations with B. Riley ended, l entered discussions With B. Riley
about helping it create in-house capabilities to clear its own trades

I provided B. Riley with estimates of the cost and the likely timetable for Such a
project. I gave the B. Riley proposal the tongue-in-cheek name “Operation Secret
Cotopus”

“Operation Secret Octopus” is a 4-page Memorandum including generalities about
clearing, background information about Fowler and I, and a rough timeline for the
project implementation The project did not involve stealing anything It was a short
proposal of how Fowler and I could go about building in-house clearing capabilities
for B. Riley from scratch based on new technologies

I welcomed the opportunity for a change, and to develop an in-house clearing
platform from the ground up based on current technologies The Lek system had
been built more than a decade earlier, which meant several generations of
technology had come and gone since.

On May 25, 2018, B. Riley offered me a position to help it build in-house clearing
capabilities from the ground up.

I was offered the title of Managing Director of Business Transformation.

I accepted the offer and provided Lek with written notice of my resignation on June

 

 

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 26 Filed 03/13/19 Page 7 of 11

34.

35.

36.

37.

38.

11, 2018.

In the following month, I worked tirelessly to transition my responsibilities While
July 13 was supposed to be my last day based on my notice, I had agreed with
Samuel Lek to continue working to complete the transition Fowler and I spent
several weeks helping Lek transition responsibilities to other employees including
writing over ten manuals to help with the transition, and interviewed potential
candidates

On July 13, 2018, I returned a Lek-issued laptop computer

I had barely used the laptop for work, but rather for personal uses at home. As a
result, prior to returning the laptop, I copied certain personal files from it, and then
deleted all of the stored files before returning it.

I explained that I had done this to Peter Solano when returning the laptop.

The documents did not include any Lek code, algorithms or proprietary information
Rather, they included:

a. school financial aid forms;

b. emails relating to my resignation;

c. Lek expense reimbursement forms;

d. documents relating to my children;

e. movies that my children watched;

f. music sheet;

g. a home video of me playing the piano with my children;

h. a copy of my resume and cover letter;

i. documents relating to my planned employment with B. Riley;

j. W2s and tax returns from 2016 and 2017; and

 

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 26 Filed 03/13/19 Page 8 of 11

39.

40.

41.

42.

43.

k. documents relating to my wife’s US visa.

On July 19, 2018, that information was provided by my counsel to Lek’s counsel,
with a full copy of everything that was downloaded from the laptop.

On May 17, 2018, the Chief Executive Officer of ROX Systems, who had been
working with Samuel Lek for more than 15 years resigned She gave 3-weeks
notice. Her last day was June 6, 2018.

On May 23, 2018, a junior developer working for R()X Systems resigned She gave
l.5-week notice. Her last day was June 1, 2018

On June 22, 2018, a group of about 15 Lek Securities representatives working from
the New Jersey office for about 1 year, resigned, with no notice.

During the summer 2018, the Chief Financial Officer of Lek Securities resigned He

had been with Lek Securities since July 1998.

Lek Terminates Fowler and Me Prior to the End of our Respective Notice Periods and then
Threatens Litigation; B. Riley Immediately Rescinds our O”er of Employment

44.

45.

On July 13, 2018 (a Friday), after turning in my computer, Samuel Lek invited me
for a coffee outside the office. As soon as we walked outside of the building, Samuel
Lek informed me that I was terminated, effective immediately The same day I
learned that Lek had threatened to sue B. Riley in order to force them to rescind their
offer of employment to me, and I received a letter from Lek’s counsel threatening an
action against me personally.

While Lek had initially raised a verbal objection to my and Fowler’s plans a month
earlier, he never thereafter issued any ultimatum that he would act unless we
changed course. To the contrary, over the course of the transition, Lek appeared to

acquiesce in our decision and appeared to appreciate the long transitions we had

agreed to.

 

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 26 Filed 03/13/19 Page 9 of 11

46.

On l\/Ionday, July 16, 2018, B. Riley rescinded its offers of employment and asked

us to negotiate a resolution with Lek on our own

July-A ugust 2018 - ln the Hope of F ostering Peace, Fowler and I Voluntarily Provide
Information and Documents to Lek in Order to Demonstrate that (1) No Proprietaiy
Information was Taken and (2) B. Riley would not Compete with Lek or ROX

47.

48.

In the weeks that followed, while we were unemployed, our counsels engaged with
counsel to Lek in an effort to convince Lek that (1) neither of us possessed any trade
secret information of Lek, and (2) that our helping B. Riley to become self-clearing
would not compete with Lek’s clearing services

My counsel disclosed that I had retained a USB stick containing the 10 categories of
documents listed above, and gave Lek’s counsel access to all communications
between me and B. Riley. In fact, I paid to hire V-Discovery to perform the email

extraction in order to show that I was completely honest with Lek.

September-October 2018 - In Purported Settlement Discussions, Lek Demands that
Fowler and I increase our Periods of Restriction from 18 to 36 months, Agree not to Work
Together or for any Company that Provides Clearing Services

49.

50.

51.

The negotiations were fruitless and B. Riley’s interest in reengagement faded. Lek
was simply unwilling to allow us to work in our field of expertise, anywhere
Though Lek did suggest I return to Lek.

In September 2018, when I demanded that Lek articulate reasonable terms so that all
parties could move on with their lives Lek’s “offer” was that neither Fowler nor I
compete (in the broadest sense of the terms) for now 24 months a 6-month increase
from our original non-compete agreements plus we agree not to take any position at
B. Riley for 24 months plus we agree not to work together at the same company for

24 months

By October 2018, Lek’s counsel would “not consider any proposed settlement

 

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 26 Filed 03/13/19 Page 10 of 11

52.

agreement in which: a) either Louis or Fowler work for B. Riley within the next 3
years b) Louis and Fowler are permitted to work for the same employer during the
next 3 years or c) the non-compete provision is reduced below 18 months from the
date of termination”

Around this time, we first met with executives at Volant. Volant expressed interest
in our potential employment with Volant, as part of Volant’s new and developing

partnership with a Chinese fintech firm.

Volant’s Business

53.

54.

Volant is a technology-driven proprietary trading firm comprised of quantitative
traders and technologists who work together as a single team. This stands in contrast
to Lek, which does not engage in proprietary trading

Volant acquired Compass Professional Services at the end of 2017 and through that
acquisition became a limited member of OCC. While Volant has limited option-
clearing capabilities due to the substantial regulatory and operational requirements
it would take Volant at least 18 months to develop the ability to offer clearing
services to potential customers which would be 24 months or more after my

employment with Lek terminated

Louis and Fowler Negotiate Terms of Employment with Volant to help Create new
Clearing Capabilities,' Agreement Specifically Disclaims Louis and Fowler’s Possession of
any Code or other Intellectual Property of Lek or ROX

55.

56.

In late 2018, we worked with Volant to craft employment agreements with
assurances that neither of us was in possession of Lek’s proprietary information, and
that neither of us would ever disclose any confidential information The assurances

we gave Volant are true.

On February 6, 2019, nearly seven months after Lek’s aggressive tactics caused B.

 

Case 1:19-cV-O2142-RI\/|B-BCI\/| Document 26 Filed 03/13/19 Page 11 of 11

Riley to rescind their offer, rendering me unemployed, I finally went back to work.

57. I am the primary breadwinner in my family, as such, a return to gainful employment
Was especially welcome

58. To date, Lek has failed to pay me approximately 8150,000 that I am owed to buy out
my minority (~1%) interest in Lek Securities During the second half of 201 8, my
counsel also inquired, multiple times about the money owed to me for being a
minority shareholder of Lek Securities Holding. Over the time working at Lek
Securities I was given the opportunity to invest in the company which I did l
acquired up to 9 shares valued at about 8150,000 by the time I was terminated

I declare, pursuant to 28 U.S.C. §1746, under penalty of perjury that the foregoing is true and
correct.

Executed on: March 13, 2019
New York7 New York

  

t ;,.~

Q/;,-»'"" icolas Louis

 

 

 

